     Case 3:19-cv-02050-TWR-KSC Document 46 Filed 08/25/21 PageID.392 Page 1 of 15



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     TROY WYRES,                                     Case No.: 19-cv-2050-TWR (KSC)
12                               Plaintiff,
                                                       REPORT AND RECOMMENDATION
13     v.                                              FOR ORDER GRANTING
                                                       DEFENDANT’S MOTION TO
14     DR. RONALD ZHANG,
                                                       DISMISS
15                                Defendant.
                                                       [Doc. No. 30]
16
17
18          Plaintiff Troy Wyres (“plaintiff”) is a prisoner proceeding pro se and in forma
19    pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983. Plaintiff alleges
20    that defendant Ronald Zhang, M.D. (“Zhang”) was deliberately indifferent to his serious
21    medical needs in violation of his Eighth Amendment rights. See generally Doc. No. 26
22    (hereafter “First Amended Complaint” or “FAC”). Before the Court is Zhang’s Motion to
23    Dismiss [Plaintiff’s] First Amended Complaint for failure to state a claim for relief (the
24    “Motion to Dismiss” or “Mot.”). Doc. No. 30. Pursuant to 28 U.S.C. § 636(b)(1) and Civil
25    Local Rule 72.1, the undersigned Magistrate Judge submits the following Report and
26    Recommendation to United States District Judge Todd W. Robinson. Because the Court
27    finds that plaintiff’s First Amended Complaint fails to state a claim for relief, the Court
28    RECOMMENDS that the District Court GRANT Zhang’s Motion to Dismiss.

                                                   1
                                                                               19-cv-2050-TWR (KSC)
     Case 3:19-cv-02050-TWR-KSC Document 46 Filed 08/25/21 PageID.393 Page 2 of 15



1                                              I. BACKGROUND
2     A. Procedural History
3              On October 24, 2019, plaintiff filed a complaint against Zhang and the California
4     Department of Corrections and Rehabilitation (“CDCR”) for violating his Eighth
5     Amendment rights. See generally Doc. No. 1 (the “Complaint”). On December 30, 2019,
6     after conducting the screening required by 28 U.S.C. §§ 1915(e)(2) and 1915A(b), the
7     District Court dismissed CDCR, finding it was not subject to suit under § 1983. Doc. No.
8     5 at 4. 1 However, the District Court found plaintiff’s allegations against Zhang met the
9     “low threshold” for proceeding. Id.
10             Zhang moved to dismiss the initial Complaint. See Doc. No. 10. After full briefing,
11    the undersigned Magistrate Judge issued a Report and Recommendation, recommending
12    dismissal. See Doc. No. 18. In support of its recommendation, the Court found that the
13    facts alleged in the Complaint (including those supplied by medical records attached
14    thereto), even when viewed in the light most favorable to plaintiff, showed that plaintiff
15    continued to receive medical care for his complaints and “[a]t best” demonstrated “a
16    disagreement with Zhang’s treatment plan.” Id. at 8-9. The Court also found that plaintiff
17    failed to meet his burden of plausibly alleging that Zhang’s medical care was “medically
18    unacceptable under the circumstances.” Id. at 9. Finally, the Court found that “plaintiff
19    ha[d] not alleged enough facts to support an inference” that Zhang’s treatment decisions
20    were “made in conscious disregard of an excessive risk to [plaintiff’s] health.” Id. at 10.
21    In consideration of plaintiff’s pro se status and the Complaint was his “first attempt at
22    stating a claim for deliberate indifference,” the Court also recommended that plaintiff be
23    given leave to amend. Id. at 14. On February 23, 2021, the District Court adopted the
24    Report and Recommendation “in its entirety” and dismissed the Complaint with leave to
25    file an amended complaint within 30 days. Doc. No. 24 at 2.
26
27
28    1
          All citations are to the ECF-generated page numbers.

                                                           2
                                                                                19-cv-2050-TWR (KSC)
     Case 3:19-cv-02050-TWR-KSC Document 46 Filed 08/25/21 PageID.394 Page 3 of 15



1           Plaintiff timely filed the First Amended Complaint on March 1, 2021. Doc. No. 26.
2     Zhang filed the instant Motion to Dismiss on March 22, 2021, and, after several extensions,
3     plaintiff submitted an opposition on July 6, 2021 (the “Opposition” or “Opp.”). Doc. No.
4     41. Zhang filed his Reply on July 9, 2021 (the “Reply”). Doc. No. 42. On August 2, 2021,
5     the Court accepted for filing a document from plaintiff titled “Sur-Reply to Deffendants
6     [sic] Reply” (the “Surreply,” Doc. No. 44) and construed it as a motion for leave to file a
7     surreply. See CivLR 7.d.1 a 7.e (surreplies not permitted without prior leave of Court).
8     Zhang was given an opportunity to respond to the Surreply but did not. See Doc. No. 45.
9     Without objection from Zhang and in the interest of a complete record, the Court hereby
10    GRANTS plaintiff’s request for leave to file the Surreply and has considered the Surreply
11    in making the findings and recommendations herein.
12    B. Summary of Allegations
13          Plaintiff is an inmate at Richard J. Donovan Correctional Facility (“RJD”) who
14    suffers from chronic pain related to various “ongoing medical problem[s]” including
15    gallstones, cirrhosis, Hepatitis B and C, degenerative disc disease, previous hip and femur
16    fractures and past orthopedic surgeries. FAC at 6. Zhang is a physician employed at RJD
17    and provided the medical care that is the subject of the claims herein.
18          Plaintiff alleges that his chronic pain was “not cure[d] but was partly control[led]”
19    by morphine, which he was taking until Zhang discontinued it in January 2019. Id. at 6-7,
20    9. In lieu of morphine, Zhang prescribed Tylenol and Cymbalta. Id. at 10. Plaintiff alleges
21    that he informed Zhang that “ever since” he stopped taking morphine, his pain is
22    “constantly … 10/10,” feels like “needle poking” or “snake bites,” and interferes with his
23    ability to dress, shower, walk and sleep. Id. at 8. Plaintiff alleges that neither Tylenol nor
24    Cymbalta is as effective as morphine at controlling his pain, and that he informed Zhang
25    of this “once a week.” Id. at 9-11. Plaintiff also alleges he told Zhang that he did not want
26    to take Cymbalta because it caused him stomach pain and was ineffective. Id. at 9. Zhang
27    allegedly told plaintiff that he would increase the Cymbalta dosage to determine if a higher
28    dose would more effectively treat plaintiff’s pain. Id.

                                                    3
                                                                                 19-cv-2050-TWR (KSC)
     Case 3:19-cv-02050-TWR-KSC Document 46 Filed 08/25/21 PageID.395 Page 4 of 15



1              Medical records attached to the FAC reflect that plaintiff received morphine
2     beginning in April 2017 to address his complaints of pain, after he was unable to tolerate
3     Tylenol 3. Id. at 67. The records show that in addition to medication, Zhang advised
4     plaintiff to use stretching exercises, massage, and relaxation techniques to alleviate his
5     pain. Id. at 27, 42. Zhang also encouraged plaintiff to walk as much as possible – with
6     support if necessary – echoing the recommendation of plaintiff’s orthopedist that he do
7     weight-bearing exercises. Id. at 23, 32. Zhang counseled plaintiff regarding the risks of
8     continued use of opiates, including addiction and death from overdose, on several
9     occasions. Id. at 28, 34, 42, 44. Various “Health Care Services Request Forms” dated after
10    January 2019 (when Zhang allegedly discontinued plaintiff’s morphine) reflect requests
11    from plaintiff to be prescribed gabapentin for his pain, but there are no requests for his
12    morphine to be reinstated. 2 Id. at 55-64. Plaintiff’s history of using or abusing alcohol,
13    cocaine, marijuana, and methamphetamines is also documented in the medical records,
14    although he denied “recent” illicit drug use during an appointment with Zhang in March
15    2017. Id. at 17, 20, 22, 26, 43.
16    C. Plaintiff’s Amended Complaint and the Parties’ Positions Regarding Dismissal
17             As a pro se litigant in custody, plaintiff was exempted from this District’s Local
18    Rule requiring that an amended complaint be accompanied by a marked-up version which
19    illustrates the differences between the initial and amended complaints “through redlining,
20    underlining, strikeouts, or other … methods.” See CivLR 15.1.c, 15.1.d. The differences
21    between the Initial Complaint and the FAC are, however, easily discernible by visual
22    comparison.
23             For the FAC, plaintiff completed a new form complaint. See FAC at 1-5. Whereas
24    the Initial Complaint named both Zhang and CDCR as defendants and sought damages for
25    physical injuries as well as mental and emotional distress, the FAC states claims against
26
27
28    2
          Gabapentin is a non-opioid anti-seizure medication sometimes prescribed for neuropathic pain.

                                                           4
                                                                                          19-cv-2050-TWR (KSC)
     Case 3:19-cv-02050-TWR-KSC Document 46 Filed 08/25/21 PageID.396 Page 5 of 15



1     Zhang only, and seeks monetary damages solely for plaintiff’s mental and emotional
2     distress. Pages 5 through 9 and 12 through 14 of the FAC are re-filed pages of the Initial
3     Complaint. Plaintiff also re-attached his medical records from RJD and other providers to
4     the FAC but removed many of the records the undersigned previously identified as
5     contradictory to his allegations, as well as CDCR’s response to the grievance he filed
6     regarding Zhang’s discontinuation of his morphine. 3 Compare Doc. No. 1 (94 pages) with
7     Doc. No. 26 (72 pages). The FAC includes a three-page discussion of Zhang’s alleged
8     deliberate indifference, in which plaintiff reiterates the legal arguments he made in
9     opposition to Zhang’s first motion to dismiss. See FAC at 9-12.
10             Zhang, noting that “the only significant change” between plaintiff’s two complaints
11    is the absence of several pages, asserts that plaintiff’s effort to avoid dismissal by deleting
12    problematic facts is “gamesmanship,” and requests that the Court take judicial notice of
13    the initial Complaint and the medical records attached thereto. Mot. at 8-9; Reply at 1-2.
14    Zhang also argues that plaintiff has at most shown a difference of opinion regarding
15    Zhang’s treatment decisions, which is insufficient to state a claim for deliberate
16    indifference. Mot. at 13; Reply at 5-6. Citing records attached to the initial Complaint,
17    Zhang also asserts that the facts show his “clear concern” for plaintiff’s wellbeing, and that
18    his decision not to prescribe morphine was “based on plaintiff’s medical history,
19    examination, and well-accepted medical guidelines.” Mot. at 13-14.
20             Plaintiff candidly admits that he removed the records that contained facts “opposite”
21    of his allegations so that he would “not contradict[] [him]self.” Surreply at 1. However,
22    he asserts that because the FAC supersedes his prior pleadings under Rule 15(a), it is
23    improper for Zhang to move for dismissal based on facts pled in the initial Complaint.
24    Opp. at 1; Surreply at 2. Plaintiff also raises several factual disputes, including his
25    disagreement that taking him off morphine was consistent with CDCR policies, since
26
27
28    3
          The ECF stamps on the FAC show that plaintiff removed pages 15-31 and 84-92 of the Initial Complaint.

                                                           5
                                                                                          19-cv-2050-TWR (KSC)
     Case 3:19-cv-02050-TWR-KSC Document 46 Filed 08/25/21 PageID.397 Page 6 of 15



1     “morphine is not prohibited to be prescribed in prison” and he has “bone cancer.” Opp. at
2     3, 4; Surreply at 2. He reiterates that his pain and suffering were “severe” and were not
3     appropriately or promptly addressed, and further states that Zhang’s decision to discontinue
4     treatment with morphine was “unreasonable” and “unjustifiable.” Opp. at 3-5. Plaintiff
5     also states that there is no “legitimate proof” that he refused a drug screen or that he was
6     diverting or hoarding drugs, and that these facts do not “justify” taking him off morphine.
7     Opp. at 6-7; Surreply at 3. Plaintiff summarizes allegations in the FAC that Zhang
8     purportedly “didn’t oppose,” including the allegation that Zhang discontinued plaintiff’s
9     morphine because it was “too expensive” and to “punish him.” Opp. at 7-8.
10                                    II. LEGAL STANDARDS
11    A. Motion to Dismiss for Failure to State a Claim
12          A motion to dismiss pursuant to Rule 12(b)(6) “tests the legal sufficiency of a
13    complaint.” Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). To survive such a
14    motion, a complaint must plead “enough facts to state a claim to relief that is plausible on
15    its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Fed. R. Civ. P. 12(b)(6).
16    “A claim has facial plausibility when the plaintiff pleads factual content that allows the
17    [C]ourt to draw the reasonable inference that the defendant is liable for the misconduct
18    alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).
19          In assessing whether the Complaint meets these standards, the Court must “accept
20    all allegations of material fact in the complaint as true and construe them in the light most
21    favorable to the non-moving party.” Cedars-Sinai Med. Ctr. v. Nat’l League of Postmasters
22    of U.S., 497 F.3d 972, 975 (9th Cir. 2007). However, the Court need not “accept as true
23    allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable
24    inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
25    Similarly, the Court is not required to assume the truth of “allegations that contradict
26    matters properly subject to judicial notice or by exhibit.” Id. “In sum, for a complaint to
27    survive a motion to dismiss, the non-conclusory ‘factual content,’ and reasonable
28    ///

                                                    6
                                                                                19-cv-2050-TWR (KSC)
     Case 3:19-cv-02050-TWR-KSC Document 46 Filed 08/25/21 PageID.398 Page 7 of 15



1     inferences from that content, must be plausibly suggestive of a claim entitling the plaintiff
2     to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009) (citation omitted).
3           With some exceptions, the Court’s analysis on a Rule 12(b)(6) motion is limited to
4     the “face of the complaint.” Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980
5     (9th Cir. 2002). However, “[i]f a complaint is accompanied by attached documents,” the
6     Court may treat those documents as part of the complaint. Durning v. First Boston Corp.,
7     815 F.2d 1265, 1267 (9th Cir. 1987); see also Fed. R. Civ. P. 10(c) (“A copy of a written
8     instrument that is an exhibit to a pleading is a part of the pleading for all purposes.”). The
9     Court may also consider “matters properly subject to judicial notice.” Rosati v. Igbinoso,
10    791 F.3d 1037, 1039 n.3 (9th Cir. 2015). Under the incorporation by reference doctrine,
11    the Court may consider documents external to the complaint “if the plaintiff refers
12    extensively” to them, or they “form[] the basis of the plaintiff’s claim.” United States v.
13    Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).
14    B. Standards Applicable to Pro Se Litigants
15          In determining whether plaintiff has stated both a “cognizable legal theory” and
16    “sufficient facts … to support” that theory (Navarro, 250 F.3d at 732), the Court keeps in
17    mind that pleadings drafted by lay inmates are “held to less stringent standards than formal
18    pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citations
19    omitted). Nevertheless, the Court may not “supply essential elements of the claim that
20    were not initially pled.” Ivey v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268
21    (9th Cir. 1982). The Court also need not “accept any unreasonable inferences or assume
22    the truth of legal conclusions cast in the form of factual allegations.” Ileto v. Glock Inc.,
23    349 F.3d 1191, 1200 (9th Cir. 2003).
24                                        III. DISCUSSION
25    A. The FAC Does Not State a Plausible Claim for Deliberate Indifference
26          A claim for deliberate indifference to a serious medical need, as plaintiff alleges
27    here, involves a two-part inquiry. See Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).
28    “First, the plaintiff must show a serious medical need,” meaning that “failure to treat [the]

                                                    7
                                                                                 19-cv-2050-TWR (KSC)
     Case 3:19-cv-02050-TWR-KSC Document 46 Filed 08/25/21 PageID.399 Page 8 of 15



1     prisoner’s condition could result in further significant injury or the unnecessary and wanton
2     infliction of pain.’” Id. (citation and internal quotations omitted). “Second, the plaintiff
3     must show that the defendant’s response to the need was deliberately indifferent.” Id.
4           Plaintiff alleges (and Zhang does not dispute) that he suffers from multiple
5     conditions that cause him “chronic and substantial pain” and affect his activities of daily
6     living. See FAC at 6-9. The Court finds the FAC sufficiently pleads a serious medical
7     need in satisfaction of the first prong of the deliberate indifference test. See Colwell v.
8     Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014) (noting that the “existence of chronic and
9     substantial pain” is a serious medical need).
10          The Court therefore turns to the second prong of the deliberate indifference test,
11    which requires plaintiff to show that Zhang purposefully ignored or failed to respond to his
12    medical needs. See Rosati, 791 F.3d at 1039. This is a “high legal standard,” and neither
13    inadequate treatment, nor malpractice, nor even gross negligence will satisfy it. Toguchi
14    v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004). Rather, plaintiff must plead facts to support
15    the inference that Zhang’s treatment choices were medically unacceptable under the
16    circumstances and made in conscious disregard of an excessive risk to plaintiff’s health
17    and safety. Id. at 1058 (citations omitted).
18          1. Plaintiff Has Alleged Only a Difference of Opinion as to Treatment
19          As alleged in the FAC, after taking plaintiff off morphine, Zhang prescribed non-
20    opioid medications for his chronic pain, and told plaintiff he would explore “other
21    alternatives” if the medications he gave plaintiff were not effective. FAC at 7-9, 41. Zhang
22    also employed non-pharmaceutical treatments including stretching exercises, massage, and
23    physical therapy. Id. Plaintiff states that in his subjective experience, these medications
24    and treatments were “ineffective” and “like poison,” and that morphine is “the only course
25    of treatment effective without side effects.” Id. at 7-9. Plaintiff requests that the Court
26    “intervene” and order Zhang to “re-start[]” his morphine at the dosage he was last
27    prescribed, although the FAC and plaintiff’s Opposition document that plaintiff would also
28    ///

                                                      8
                                                                                19-cv-2050-TWR (KSC)
     Case 3:19-cv-02050-TWR-KSC Document 46 Filed 08/25/21 PageID.400 Page 9 of 15



1     accept gabapentin, Lyrica or “other type [of medication] with similar potent [sic]” for his
2     pain. Id. at 13, 59; Opp. at 2.
3            The foregoing facts demonstrate a disagreement between plaintiff and Zhang as to
4     the appropriate medications (and non-pharmaceutical treatments) to address his chronic
5     pain. Even viewed in the light most favorable to plaintiff, these facts do not state a claim
6     for deliberate indifference. It is well-settled in this Circuit that “a difference of opinion
7     between a prisoner-patient and prison medical authorities regarding treatment does not give
8     rise to a § 1983 claim.” Franklin v. State of Or., State Welfare Div., 662 F.2d 1337, 1344
9     (9th Cir. 1981). Nor do prisoner-plaintiffs have the right to demand specific medications
10    and treatments. Toguchi, 391 F.3d at 1058; Gaynor v. Kelso, No. 1:10-cv-00708-MJS
11    (PC), 2012 WL 293251, at *3 (E.D. Cal. Jan. 31, 2012) (finding plaintiff who “[t]hrough
12    his own research … discovered a drug he believes would be better suited to treat his
13    [condition]” had not stated a “cognizable” Eighth Amendment claim). 4
14           2. Plaintiff Has Not Alleged Zhang’s Treatment Was Medically Unacceptable
15           Plaintiff has also not plausibly alleged that Zhang’s chosen course of treatment was
16    “medically unacceptable under the circumstances.” Toguchi, 391 F.3d at 1058 (citations
17    omitted). Plaintiff alleges that it was “unreasonable” for Zhang to stop treating him with
18    morphine because Zhang “knew … or should have known” that neither Tylenol nor
19    Cymbalta were as effective for controlling his pain. FAC at 6-7; see also Opp. at 3 (stating
20    that it is “unreasonable” for a physician to reduce the dosage of an effective pain
21
22
      4
       See also, e.g., DeGeorge v. Mindoro, No. 17-CV-06069-LHK, 2019 WL 2123590, at *7 (N.D. Cal. May
23    15, 2019) (finding no deliberate indifference despite plaintiff’s claim that only morphine was “very
      effective” in treating his lower back pain); Wilson v. Montgomery, No. 14-cv-1383-JAH (NLS), 2015 WL
24    12762174, at *4 (S.D. Cal. Dec. 23, 2015), report and recommendation adopted, 2016 WL 6804437 (S.D.
25    Cal. Aug. 8, 2016), aff’d, 693 F. App’x 718 (9th Cir. 2017) (recommending dismissal where “[t]he thrust
      of [the prisoner’s] claim [was] that he did not receive his drug of choice – morphine”); Ernesto v. Cate,
26    No. 1:12cv00477 DLB PC, 2013 WL 6019612, at *5 (E.D. Cal. Nov. 13, 2013) (finding plaintiff had “[a]t
      most … shown a difference of opinion” even though he alleged that the medications he was given “were
27    not working [or] causing further harm”); Hoang Minh Tran v. Haar, No. CV 10–07740 CJC (SS), 2011
      WL 4965015, at *3 (C.D. Cal. Oct. 19, 2011) (dismissing complaint for failure to state a claim where
28    plaintiff “request[ed] … to upgrade his medication back to Vicodin” instead of Ibuprofen).

                                                         9
                                                                                          19-cv-2050-TWR (KSC)
     Case 3:19-cv-02050-TWR-KSC Document 46 Filed 08/25/21 PageID.401 Page 10 of 15



1     medication). Even if true, an unreasonable medical decision does not rise to the much
2     higher standard of deliberate indifference. See Lemire v. Cal. Dep’t of Corr. and Rehab.,
3     726 F.3d 1062, 1081-82 (9th Cir. 2013) (noting that “[e]ven gross negligence is
4     insufficient” for an Eighth Amendment claims); see also Schlobom v. Mountain Vista Med.
5     Ctr., No. CV 13-1237-PHX-DGC (MEA), 2013 WL 6094630, at *8 (D. Ariz. Nov. 20,
6     2013) (noting that “[n]ot every claim by a prisoner relating to inadequate medical treatment
7     states a [constitutional] violation”).
8           Plaintiff asserts that Zhang’s decision to take him off morphine was “grossly
9     incompetent, inadequate, excessive as to shock the conscious [sic].” FAC at 10. These are
10    legal conclusions, not facts, and the Court is not required to accept them. Ileto, 349 F.3d
11    at 1200; see also Iqbal, 556 U.S. at 678 (explaining that “the tenet that a court must accept
12    as true all of the allegations contained in a complaint is inapplicable to legal conclusions”).
13    Moreover, plaintiff’s statement is not supported by specific factual allegations, but by
14    citation to a long string of legal authorities that are inappropriate in a pleading. Id. at 10-
15    11; see Gonzales v. Cal. Dep’t of Corr. & Rehab., No. C 10-1317 SI (pr), 2014 WL
16    1677645, at *3 (N.D. Cal. Apr. 28, 2014) (observing that “legal argument and general
17    observations” do not “belong in a pleading”). Regardless, the Court finds that plaintiff’s
18    cited authorities are readily distinguishable, as there is a marked difference between
19    refusing to administer CPR to a patient who is not breathing, or treating cancer with
20    Tylenol, and the care plaintiff received from Zhang. See FAC at 10-11.
21          The Court also observes that Zhang’s decision was made in the context of “an epic
22    crisis of deadly opioid abuse and overuse,” in acknowledgement of which many public
23    authorities and health experts have disfavored the use of opioids to treat chronic pain. See
24    United States v. Garrison, 888 F.3d 1057, 1059-60 (9th Cir. 2018) (further noting that “we
25    trust doctors and healthcare professionals to be conscientious gatekeepers to these
26    dangerous and potentially fatal drugs”). Indeed, the FAC reflects that Zhang had counseled
27    plaintiff regarding the dangers of opioid abuse and overdose on several occasions before
28    discontinuing his morphine. FAC at 28, 34, 42. And, Zhang’s recommendations for

                                                    10
                                                                                  19-cv-2050-TWR (KSC)
     Case 3:19-cv-02050-TWR-KSC Document 46 Filed 08/25/21 PageID.402 Page 11 of 15



1     weight-bearing and other exercises were consistent with those of plaintiff’s treating
2     orthopedist. Id. at 46. These facts undermine, rather than support, a reasonable inference
3     that Zhang’s decision not to prescribe plaintiff morphine was “gross[] misconduct.”
4     Surreply at 4. The Court therefore finds that plaintiff’s FAC fails to plead facts that would
5     support the inference that discontinuing treatment with morphine while addressing
6     plaintiff’s chronic pain with other medications and treatments was medically unacceptable.
7           3. Plaintiff Has Not Alleged Purposeful Disregard of an Excessive Risk
8           Finally, plaintiff has not plausibly alleged that Zhang consciously disregarded “an
9     excessive risk” to plaintiff’s “health and safety” when he discontinued his morphine in
10    favor of other treatments. Toguchi, 391 F.3d at 1057. Plaintiff’s allegations that Zhang
11    told him he “didn’t care” that plaintiff was in pain and that he was going to “punish”
12    plaintiff for seeking care are undermined by the fact that Zhang continued to see plaintiff
13    “once a week” and to prescribe drugs and other treatments in an effort to get plaintiff’s
14    pain under control. See FAC at 8, 9, 10, 12. Even making all reasonable inferences in
15    plaintiff’s favor, Zhang’s ongoing and “regular treatment” of plaintiff “shows a lack of
16    deliberate indifference.” Wilson, 2015 WL 12762174, at *4. Plaintiff’s allegation that
17    Zhang refused to provide morphine because it was “too expensive” is similarly undermined
18    by the fact that plaintiff was given other medications, massage, physical therapy, and other
19    treatments.   FAC at 8, 9, 12.      Notwithstanding plaintiff’s characterization of these
20    interventions as “cursory,” they are not without monetary costs. Plaintiff also alleges that
21    he has been “deprived of life necessity’s [sic]” and is in danger of falling because his
22    chronic pain makes it hard for him to move about and “gets him in depression mode.” Id.
23    at 7-8, 11, 14. Yet, the FAC also reflects that on various medical visits after his morphine
24    was discontinued, plaintiff reported “feeling well” and “no signs of acute distress” were
25    observed. Id. at 16, 54. Zhang’s assessment that plaintiff used a wheelchair but was able
26    to take a few steps with support remained unchanged before and after the tapering of his
27    morphine. Id. at 16, 42. Based on these facts, the Court cannot infer that Zhang consciously
28    disregarded an excessive risk to the plaintiff’s health by not prescribing him morphine,

                                                   11
                                                                                19-cv-2050-TWR (KSC)
     Case 3:19-cv-02050-TWR-KSC Document 46 Filed 08/25/21 PageID.403 Page 12 of 15



1     particularly where the FAC also shows that Zhang continued to treat plaintiff on a regular
2     basis and offered alternative therapies for his chronic pain.
3           For the foregoing reasons, the Court finds that, even construed in the light most
4     favorable to plaintiff, the FAC does not plead sufficient facts to support the inference that
5     Zhang purposefully ignored or failed to respond to plaintiff’s medical needs. Lemire, 726
6     F.3d at 1081. As plaintiff has failed to satisfy the second prong of the deliberate
7     indifference test, the Court finds he has not stated a cognizable claim for violation of his
8     Eighth Amendment rights. The Court therefore RECOMMENDS the District Court
9     GRANT Zhang’s Motion to Dismiss.
10    B. Consideration of Facts Outside the First Amended Complaint
11          As plaintiff correctly notes, see Opp. at 1, his amended pleading “supersedes the
12    original.” Hal Roach Studios, Inc. v. Richard Feiner and Co., Inc., 896 F.2d 1542, 1546
13    (9th Cir. 1989) (citation omitted). Tacitly conceding this, Zhang requests that the Court
14    take judicial notice of the initial Complaint and the documents attached to it. Mot. at 9 n.2,
15    Reply at 2. He argues that the FAC is a “classic sham amendment” and that judicial notice
16    of plaintiff’s initial filing is appropriate to “negate such gamesmanship.” Reply at 2.
17    Throughout the briefing, Zhang cites heavily to the initial Complaint to support his
18    assertion that his treatment decisions have been appropriate, medically acceptable, and
19    made with plaintiff’s health and safety in mind.
20          Federal Rule of Evidence 201 permits the Court to “judicially notice a fact that is
21    not subject to reasonable dispute” where that fact is “generally known within the …
22    jurisdiction” or “can be accurately and readily determined from sources whose accuracy
23    cannot reasonably be questioned.” Fed. R. Evid. 201(b). The Court finds that the initial
24    Complaint – which consists of unproven allegations – is not within the scope of this Rule.
25    Furthermore, even where documents are judicially noticeable, the Court may not take
26    judicial notice of their contents “when the facts are disputed.” Cal. Sportfishing Prot. All.
27    v. Shiloh Grp., LLC, 268 F. Supp. 3d 1029, 1038 (N.D. Cal. 2017). The Court therefore
28    declines to take judicial notice of facts pled in the initial Complaint, including the records

                                                    12
                                                                                 19-cv-2050-TWR (KSC)
     Case 3:19-cv-02050-TWR-KSC Document 46 Filed 08/25/21 PageID.404 Page 13 of 15



1     attached to it. However, the Court takes judicial notice of the generally known facts that
2     opioids are potentially dangerous and addictive drugs, that their overuse has been declared
3     a public health emergency, and that various government authorities and medical experts
4     have accordingly issued guidance regarding their use. 5
5            The Court observes that the FAC contains extensive citations to records plaintiff
6     removed from the initial Complaint. See FAC at 6-8. Under the incorporation by reference
7     doctrine, which “prevents plaintiffs from selecting only portions of documents that support
8     their claims, while omitting portions of those very documents that weaken” them, the Court
9     could have referred to the records in the Complaint had doing so been necessary. Khoja v.
10    Orexigen Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir. 2018).                     However, the
11    undersigned has assessed the sufficiency of the FAC without reference to the Complaint
12    and the attachments thereto. As such, the Court finds that neither judicial notice nor
13    incorporation by reference are necessary to the disposition of Zhang’s Motion to Dismiss,
14    and denies the request on that alternative basis. See Hayes v. Woodward, 444 F. Supp. 2d
15    1127, 1137 (S.D. Cal. 2006) (declining to take judicial notice of documents where doing
16    so was “unnecessary”).
17           The Court also notes that both parties referred extensively in their briefing to facts
18    outside the FAC to support their competing positions as to whether Zhang’s decision to
19    discontinue plaintiff’s morphine was correct in light of plaintiff’s specific medical
20    complaints and history. This was not only improper but unnecessary. The task before the
21    Court at this stage is not to resolve factual disputes or to substitute its judgment for Zhang’s,
22
23    5
        See, e.g., National Institutes of Health - National Institute on Drug Abuse, Opioids, available at
24    https://www.drugabuse.gov/drug-topics/opioids (last visited August 24, 2021); U.S. Dep’t of Health and
      Human Svcs., Determination That a Public Health Emergency Exists, October 26, 2017, available at
25    https://www.phe.gov/emergency/news/healthactions/phe/Pages/opioids.aspx (last visited August 24,
      2021); Centers for Disease Control and Prevention, CDC Guideline for Prescribing Opioids for Chronic
26    Pain, March 18, 2016, available at https://www.cdc.gov/opioids/providers/prescribing/guideline.html
27    (last visited August 24, 2021); Medical Board of California, Guidelines for Prescribing Controlled
      Substances for Pain, November 2014, available at https://www.mbc.ca.gov/Download/Publications/pain-
28    guidelines.pdf (last visited August 24, 2021).

                                                       13
                                                                                       19-cv-2050-TWR (KSC)
     Case 3:19-cv-02050-TWR-KSC Document 46 Filed 08/25/21 PageID.405 Page 14 of 15



1     but to assess whether the FAC supports the reasonable inference that Zhang’s treatment of
2     plaintiff violated the Constitution. For the reasons stated herein, the Court finds it does
3     not.
4     C. Leave to Amend
5            Having recommended dismissal, the Court must also address whether plaintiff
6     should be granted leave to amend his complaint again. The Court’s determination in this
7     regard “must be guided by the underlying purpose of Rule 15 to facilitate decision on the
8     merits, rather than on the pleadings or technicalities.” Walker v. Beard, 789 F.3d 1125,
9     1139 (9th Cir. 2015) (citation omitted). Unless it is “absolutely clear that no amendment
10    can cure the defect,” a pro se litigant should be informed of the complaint’s deficiencies
11    and given an opportunity to amend. Lucas v. Dep’t of Corrections, 66 F.3d 245, 248 (9th
12    Cir. 1995). “A district court, however, does not abuse its discretion in denying leave to
13    amend where amendment would be futile.” Flowers v. First Haw. Bank, 295 F.3d 966,
14    976 (9th Cir. 2002).
15           When plaintiff’s Complaint was dismissed, the undersigned and the District Court
16    provided detailed guidance as to the reasons for the dismissal. The District Court afforded
17    plaintiff the opportunity to amend his Complaint to plead additional and specific facts that
18    would support the inference that Zhang was deliberately indifferent to his medical needs.
19    Plaintiff did not do so.    Rather than add specific factual allegations to remedy the
20    deficiencies identified by the Court, plaintiff instead endeavored to obscure relevant,
21    unfavorable facts from the Court to avoid dismissal by removing reference to them in the
22    FAC. As he states in his Surreply, he removed exhibits from the Initial Complaint that
23    “contradict[ed]” the Initial Complaint’s “factual content” so that the Court would find he
24    had “stat[ed] sufficient facts to state a claim.” Surreply at 1-2. It thus appears to the Court
25    that plaintiff is unable to plead additional facts to support the necessary inferences to state
26    a claim for deliberate indifference. The Court therefore finds that any amendment would
27    be futile, and accordingly RECOMMENDS that the District Court dismiss plaintiff’s First
28    Amended Complaint without leave to amend.

                                                    14
                                                                                  19-cv-2050-TWR (KSC)
     Case 3:19-cv-02050-TWR-KSC Document 46 Filed 08/25/21 PageID.406 Page 15 of 15



1                             RECOMMENDATION AND ORDER
2           For the reasons stated herein, the Court finds plaintiff has failed to plead facts
3     sufficient to demonstrate Zhang was deliberately indifferent to his medical needs. It is
4     therefore RECOMMENDED that the District Court GRANT Zhang’s Motion to Dismiss
5     plaintiff’s First Amended Complaint [Doc. No. 30] for failure to state a claim upon which
6     relief can be granted. It is further RECOMMENDED that the District Court dismiss
7     plaintiff’s First Amended Complaint without leave to amend.
8           IT IS HEREBY ORDERED that no later than September 20, 2021, any party to
9     this Action may file written objections with the Court and serve a copy on all parties. The
10    document should be captioned “Objections to Report and Recommendation.”
11          IT IS FURTHER ORDERED that any reply to the objections shall be filed with
12    the Court and served on all parties no later than September 30, 2021. The parties are
13    advised that any failure to timely file objections may waive the right to raise those
14    objections on appeal of the Court’s order. Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir.
15    1991).
16          IT IS SO ORDERED.
17    Dated: August 24, 2021
18
19
20
21
22
23
24
25
26
27
28

                                                  15
                                                                              19-cv-2050-TWR (KSC)
